— Judgment unanimously affirmed. Memorandum: The proof at the posttrial hearing established that the police officers who interrogated defendant after his arrest had no actual knowledge of any pending charges *708against him upon which he had counsel. Further, no proof was presented that “the police deliberately overlooked the obvious or insulated the interrogating officers from actual knowledge” (People v Servidlo, 54 NY2d 951, 953; see, also, People v Fuschino, 59 NY2d 91). The interrogation here predated People v Rodgers (48 NY2d 167) by 17 months and the police had no reason to engage in such conduct. County Court, therefore, properly denied defendant’s motion to suppress his statements. The other issues raised by defendant are without merit. (Resubmission of appeal from judgment of Monroe County Court, Celli, J. — reckless endangerment, second degree, and other charges.) Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ.